Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 1 of 16 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

      THE ASSOCIATION OF NEW JERSEY                 Civil Action No. _________________
      CHIROPRACTORS, INC., PETER
      SCORDILIS, DC, & ERIC LOEWRIGKEIT,
      DC,

                                Plaintiffs,
                   v.

      DATA ISIGHT, INC.; MULTIPLAN, INC.;
      CONNECTICUT GENERAL LIFE                        COMPLAINT & JURY DEMAND
      INSURANCE CO.; CIGNA INSURANCE
      CO.; AETNA HEALTH INC.; AETNA
      HEALTH INSURANCE CO.,

                                Defendants,



           Plaintiffs, the Association of New Jersey Chiropractors, Inc. (“ANJC”), with its

     principal place of business located at 77 Brant Avenue, Clark, New Jersey, Peter

     Scordilis, DC, (“Dr. Scordilis”) with a principal place of business of925 Allwood Road,

     Clifton, New Jersey, and Eric Loewrigkeit, DC, (“Dr. Loewrigkeit”) with a principal

     place of business of 17 Woodport Road, Sparta, New Jersey (collectively, “Plaintiffs”),

     on behalf of themselves, and ANJC members similarly situated, by way of a Verified

     Complaint against Defendants, hereby allege upon personal knowledge as to

     themselves and their own acts, and upon information and belief as to all other matters,

     based upon, inter alia, the investigation made by and through their attorneys, as

     follows:




                                               1
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 2 of 16 PageID: 2



                         SUMMARY OF PLAINTIFFS’ ALLEGATIONS

        1. Plaintiff, the Association of New Jersey Chiropractors, Inc., is a New Jersey Not-

           for-Profit 501(c.)(6) Corporation which consists of over 1,900 chiropractors

           licensed to practice chiropractic in the State of New Jersey. Its purpose is to

           promote the chiropractic profession and the interests of chiropractors in the State

           of New Jersey. It has a primary office location at 77 Brant Avenue, Clark, New

           Jersey.

        2. Plaintiff, Dr. Peter Scordilis, DC, is a chiropractic physician licensed to practice in

           the State of New Jersey who does not participate with any of the Defendants as a

           participating chiropractor and has a primary office located at 925 Allwood Road,

           Clifton, New Jersey.

        3. Plaintiff, Dr. Eric Lowerigkeit, DC, is a chiropractic physician licensed to practice

           in the State of New Jersey who does participate with Aetna as a participating

           chiropractor and has a primary office located at 17 Woodport Road, Sparta, New

           Jersey.

        4. Defendant Data ISight, Inc., is a is a foreign corporation authorized to perform

           the business of insurance and/or third-party administration of insurance in New

           Jersey and is performing the business of insurance and/or third-party

           administration of insurance in New Jersey with a registered address of 222 West

           Las Colinas Boulevard, Suite 1500, Irving, Texas 75039.

        5. Defendant Multiplan, Inc., is a is a foreign corporation authorized to perform the

           business of insurance and/or third party administration of insurance in New


                                                  2
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 3 of 16 PageID: 3



             Jersey and is performing the business of insurance and/or third-party

             administration of insurance in New Jersey and is a parent, sister or related entity

             with Defendant Data ISight, with a registered address of115 5th Avenue, New

             York, NY 10003. Multiplan is a licensed / certified organized delivery system

             with the New Jersey Department of Banking and Insurance.

        6. Defendant Connecticut General Life Insurance Company, is a foreign corporation

             authorized to perform the business of insurance in New Jersey and is performing

             the business of insurance in New Jersey with a registered address of 908 Cottage

             Grove Road, Hartford, CT 06152.

        7. Defendant CIGNA Insurance Co., is a foreign corporation authorized to perform

             the business of insurance in New Jersey and is performing the business of

             insurance in New Jersey with a registered address of 908 Cottage Grove Road,

             Hartford, CT 06152.

        8. Defendant Aetna Health, Inc., is a New Jersey Corporation authorized to

             perform the business of insurance in New Jersey and is performing the business

             of insurance in New Jersey with a registered address of 980 Jolly Road, U11S,

             Blue Bell, Pennsylvania.

        9.   Defendant Aetna Health Insurance Company, is a foreign corporation

             authorized to perform the business of insurance in New Jersey and is performing

             the business of insurance in New Jersey with a registered address of 980 Jolly

             Road, U11S, Blue Bell, Pennsylvania.




                                                    3
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 4 of 16 PageID: 4



        10. Defendants offer, insure, underwrite and/or administer commercial health

           benefits, including administration of self-funded health plans governed by the

           federal ERISA statutes, including those of patients for whom Drs. Scordilis and

           Lowerigkeit have provided health care services, as detailed herein.

        11. Due to the manner in which they function, all of the Defendants are functional

           ERISA fiduciaries and, as such, they must comply with fiduciary standards. In

           the Complaint, “Aetna” and “CIGNA” refers to all named Defendants and all

           predecessors, successors and subsidiaries to which these allegations pertain.

                                       JURISDICTION & VENUE

     1. Defendants’ actions in administering employer-sponsored health care plans,

        including determining reimbursements for Providers who supply health care

        services to Aetna and CIGNA insureds pursuant to the terms and conditions of the

        health care plans, are governed by ERISA, 29 U.S.C. § 1001, 502(a)(2)&(3), et seq.

        Plaintiffs assert subject matter jurisdiction under 28 U.S.C. § 1331 (federal question

        jurisdiction).

     2. Venue is appropriate in this District for Plaintiffs’ claims under 28 U.S.C. § 1391 and

        29 U.S.C. § 1132(e)(2) because Plaintiffs reside and operate here, the services, claims,

        and policies that are the subject of this lawsuit occurred here, and Defendants are

        authorized to do business here, either directly or through wholly owned and

        controlled subsidiaries and are doing business here.




                                                 4
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 5 of 16 PageID: 5



                            OVERVIEW OF PLAINTIFFS’ LEGAL CLAIMS

     3. As the companies that issue, insure, design, and/or administer the employee benefit

        plans through which a number of Plaintiffs’ patients received their insurance,

        Defendants are subject to ERISA, and its governing regulations. Further, due to the

        role Defendants played in administering the health care plans which insured the

        patients of Plaintiffs that are at issue in this matter, including making coverage and

        benefit decisions, calculating reimbursement rates, and deciding appeals,

        Defendants have assumed the role as fiduciaries under ERISA.

     4. Under ERISA, Defendants are required, among other things, to comply with the

        terms and conditions of their health care plans and the plans they administer and

        federal laws and to accord their subscribers and their providers an opportunity to

        obtain a “full and fair review” of any denied or reduced reimbursements.

     5. The federal common law of trusts, applicable to ERISA fiduciaries, further requires

        that fiduciaries deal honestly with members and their assignees and adhere to

        certain specific fiduciary standards in their dealings.

     6. In offering and administering their health care plans, Defendants assume the role of

        “Plan Administrator,” as that term is defined under ERISA, in that they interpret

        and apply the plan terms, makes all coverage decisions, calculate reimbursement

        rates, issue Explanation of Benefits, process appeals, and provide for payment to

        subscribers and/or their providers.

     7. As the Plan Administrators, Defendants also assume various obligations specified

        under ERISA.      These obligations include providing their subscribers with a


                                                  5
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 6 of 16 PageID: 6



        Summary Plan Description (“SPD”), a document designed to describe in layperson’s

        language the material terms, conditions and limitations of the health care plan. The

        full details of the plan, which are summarized in the SPD, are contained in the

        Evidence of Coverage (“EOC”) that governs each member’s health care plan.

     8. Defendants are obligated under ERISA to make their coverage determinations in a

        manner consistent with the disclosures contained in the SPD and federal law. If the

        employer, rather than Defendants, are deemed to be the Plan Administrator,

        Defendants remain responsible for ensuring that the SPD complies with the law

        under their duties as co-fiduciaries as provided in ERISA, 29 U.S.C. § 1105, even if

        the employer prepares or disseminates the SPD.

     9. Prior to providing chiropractic care to their patients that are subscribers of

        Defendants’ health plans, Drs. Scordillis and Loewrigkreit obtain written

        assignment of benefits from their patients.

     10. These assignment of benefit forms executed by each patient assigns to the plaintiffs

        the following rights:

           The undersigned also designates the Provider to the fullest extent permissible under the Employee
           Retirement Income Security Act of 1974 (“ERISA”) as provided in 29 CFR 2560-503-1(b)(4) and
           under any applicable state and federal law as their representative / attorney-in-fact to pursue
           claims and appeals and/or litigation on my behalf and exercise all rights connected with my health
           care benefit plan or insurance policy and/or administrators, contractors, vendors or other third
           parties contracted with my health care benefit plan including but not limited to initial claims
           determinations, appeals of any benefit determinations, obtaining records and related plan
           documents, obtaining documents from administrators, contractors, vendors or other third parties
           contracted with my health care benefit plan, claiming on my behalf medical or other health care
           benefits, pursuing insurance or plan reimbursement and to pursue any other applicable remedies as
           may be necessary and with regards to my health benefit plan or insurance policy along with any
           incidental powers and duties to effectuate same. This is to be construed as the broadest possible
           designation and assignment of benefits as permitted by law.




                                                           6
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 7 of 16 PageID: 7



      11. The patients of plaintiffs further have requested full copies of the SPD of their

         plans which detail the required reimbursement rates the plan documents provide

         for. Defendants have responded with the required plan documents and refuse to

         disclose the plan rates or repricing formulas utilized by Data ISight / Multiplan in

         their reduction in reimbursement to plaintiffs.

      12. Prior to providing services, plaintiffs verified with defendants that the patients had

         out-of-network benefits and that the services provided were covered services, and

         then proceeded to provide services in reliance upon such representations.

                                           The Repricing Issue

        1) Data ISight and/or Multiplan is a third-party vendor that is hired by insurance

           companies, including Aetna and CIGNA, to “reprice” (reduce) insurance

           reimbursements to various doctors, including Drs. Scordillis and Lowerigkeit, for

           health care services performed in New Jersey by New Jersey doctors on New

           Jersey patients.

        2) Data ISight has been making unsolicited contact with out-of-network doctors,

           including plaintiffs, and “repricing” (reducing) what they should legally be paid

           under the patients’ health plan to a lower amount which is in direct contradiction

           with the health plan SPD and EOC provisions.

        3) When the doctor attempts to appeal or otherwise dispute the repricing, it delays

           claim payments for up to six months or more which is in violation of the New

           Jersey Prompt Pay Law as well as federal ERISA law.




                                                 7
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 8 of 16 PageID: 8



        4) Even worse, an Explanation of Benefits (“EOB”) form is issued to the patient

           showing the repriced amount as the allowed amount which misleadingly

           informs the patient that that is the maximum the doctor is entitled to and that the

           doctor cannot attempt to collect from them any amount that exceeds the repriced

           amount.

        5) This violates both state and federal law which imposes a statutory duty upon

           doctors to collect coinsurance payments from patients, including but not limited

           to the Out-of-Network Protection, Transparency, Cost Containment and Accountability

           Act, N.J.S.A. 26:2SS-1 et. seq.

        6) A specific example of the improper actions of Defendants is as follows. Patient

           “SG” was a subscriber to a self-funded plan of the Massmutual Financial Group

           that was administered by CIGNA. The Plan SPD requires reimbursement of out-

           of-network chiropractic claims at 70% of the charge after deductible satisfaction.

           Dr. Scordillis submitted claims for chiropractic services performed on 5/31/19 to

           CIGNA in the amount of $230.00 which should have been reimbursed under the

           plan terms at $161.00 (70%), a $69.00 reduction, as there was no deductible

           obligation. CIGNA, through its vendor Data iSight, imposed a $87.57 reduction

           and paid only $99.71 on the claim. The EOB issued by CIGNA indicates the

           patient saved 81% of the total amount billed due to the repricing by Data iSight.

           The EOB misleadingly indicates that the doctor can only collect $42.72 in

           coinsurance from the patient and not the $87.57 Data iSight reduction,

           preventing the doctor from complying with his statutory mandate to collect full


                                                8
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 9 of 16 PageID: 9



           coinsurance obligations from the patient. Dr. Scordillis appealed the improper

           payment on 7/29/19 and all levels of appeal were thereafter denied. The SPD of

           this Plan expressly provides the subscriber “the right to bring a civil action under

           ERISA Section 502(a) if you are not satisfied with the appeal process.”

        7) Dr. Scordillis, as assignee of the subscriber plan benefits of his patients,

           requested on multiple occasions copies of the SPDs of the plan which were not

           provided within the statutorily mandated 30 days.

        8) Specifically, on 7/29/19, Dr. Scordillis requested SPD for patient FV under the

           Harris Corporation Plan administered by CIGNA. The request included the

           subscriber’s written assignment of benefits which expressly authorized the

           doctor to request plan documentation under ERISA. To date, CIGNA has not

           provided the requested SPD in violation of the 30 day mandate of ERISA and is

           liable for a $100 statutory penalty per day for not providing the requested plan

           documents.

        9) Similarly, on 7/29/19, Dr. Scordillis requested SPD for patient ET under the

           CBRE Services Plan administered by CIGNA.              The request included the

           subscriber’s written assignment of benefits which expressly authorized the

           doctor to request plan documentation under ERISA. To date, CIGNA has not

           provided the requested SPD in violation of the 30 day mandate of ERISA and is

           liable for a $100 statutory penalty per day for not providing the requested plan

           documents.




                                                9
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 10 of 16 PageID: 10



         10) These examples are non-exhaustive representative examples to put defendant on

            notice of the improper actions complained of by plaintiffs.

         11) The blanket policy and practice implemented by Defendants which globally

            reduces all claim reimbursements to out-of-network providers, including

            plaintiffs, to reimbursement rates below what is required to be paid by the Plan

            EOC/SPD provisions violates: i) ERISA’s mandate of providing a full and fair

            review of adverse determinations of claim submissions; and ii)the ERISA

            fiduciary duty required by Defendants towards plaintiffs pursuant to 29 U.S.C.

            §502(a)(2)&(3), 29 U.S.C. §1104(a)(1)(B)&(D); and iii) 29 U.S.C. §1024(b)(4) which

            mandates Plan Administrators provide Plan documents within thirty days of

            written request for same.

      12) The Plaintiffs seek a declaratory judgment from the Court in this action on the issue

         as to whether defendant’s repricing and reduction of out-of-network reimbursement

         to plaintiffs and similarly situated doctors as stated above violates ERISA standards

         discussed above under federal question jurisdiction.

      13) The Plaintiffs also submit that the blanket repricing of all out-of-network claims in

         this manner constitutes arbitrary and capricious claim practices warranting a

         declaration that such actions must cease.

      14) The Plaintiffs also submit that they are entitled to statutory penalties for not being

         provided plan documentation within thirty days of written request in violation of

         ERISA.




                                                 10
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 11 of 16 PageID: 11



                             COUNT ONE – ERISA VIOLATIONS

      1. Plaintiffs repeat and re-allege the allegations previously set forth in this Verified

         Complaint as though the same were set forth at length herein.

      2. Defendants have made adverse benefit determinations with regard to the policies by

         repricing the reimbursement of plaintiffs and similarly situated providers below the

         rates required by the SPD / EOC plan documents.

      3. By implementing this improper repricing policy in violation of the plan SPD

         provisions, there is no review being performed by Defendants, let alone a full and

         fair review, when they globally reprice the claims of plaintiffs in violation of federal

         ERISA law.

      4. With regard to these adverse benefit determinations, Defendants have violated their

         legal obligations under ERISA and federal common law due to their failure to

         comply ERISA regulations and requirements in providing a full and fair review of

         all claims submitted under health insurance plans of Defendants.

      5. ERISA authorizes plan participants or beneficiaries to sue for benefits due and

         equitable relief pursuant to 29 U.S.C. § 1132(a)(1)(B), (a)(3).

      6. During the relevant time period, Drs. Scordillis and Loewrigkreit, as assignees of the

         ERISA benefits payable to their patients, were entitled to receive a “full and fair

         review” of all claims and are entitled to assert a claim under 29 U.S.C. § 1132(a)(3)

         for failure to comply with these requirements as valid assignees of the plan benefits.

      7. Although Defendants were obligated to do so, they failed to provide a “full and fair

         review” of denied claims pursuant to 29 U.S.C. § 1133 (and the regulations


                                                   11
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 12 of 16 PageID: 12



         promulgated thereunder) for the Individual Plaintiffs, by making claim payments

         that are inconsistent with or unauthorized by the terms of Members’ EOCs and

         SPDs as well as in violation of the federal ERISA laws.

      8. During the relevant time period, Drs. Scordillis and Loewrigkreit and their patients

         exhausted all appeals and/or appeals have been deemed futile and have been

         harmed by Defendants’ failure to provide a “full and fair review” of appeals under

         29 U.S.C. § 1133.     The ANJC and the individual plaintiffs are also entitled to

         injunctive and declaratory relief to remedy Defendants’ continuing violation of these

         provisions.



              COUNT TWO: VIOLATION OF FIDUCIARY DUTIES OF LOYALTY AND
                                  DUE CARE

      9. The allegations contained in this Complaint are re-alleged and incorporated by

         reference as if fully set forth herein.

      10. During the relevant time period, Defendants acted as a “fiduciary” to the members

         of its plans and to their providers, as such term is understood under 29 U.S.C. §

         1002(21)(A).

      11. As an ERISA fiduciary, Defendants owed, and owes, their members in ERISA plans,

         and their providers a duty of care, defined as an obligation to act prudently, with the

         care, skill, prudence and diligence that a prudent administrator would use in the

         conduct of a like enterprise. Further, ERISA fiduciaries must act in accordance with

         the documents and instruments governing the group plan. 29 U.S.C. §502(A)(2)&(3);




                                                   12
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 13 of 16 PageID: 13



         29 U.S.C. §1104(a)(1)(B)&(D). In failing to act prudently, and in failing to act in

         accordance with federal ERISA laws and instruments governing the plan,

         Defendants violated their fiduciary duty of care by engaging in arbitrary and

         capricious adverse claim determinations by improperly repricing out of network

         plan benefits in contradiction to the plan documents.

      12. As an ERISA fiduciary, Defendants owed and owes their members and their

         providers a duty of loyalty, defined as an obligation to make decisions in the interest

         of its members, and to avoid self-dealing or financial arrangements that benefit it at

         the expense of its members under 29 U.S.C. §1106. Defendants cannot make benefit

         determinations for the purpose of saving money at the expense of its members.

      13. Defendants violated their fiduciary duties of loyalty and due care by, inter alia,

         repricing claims below the rates required by the plans as detailed herein that were

         unauthorized by federal ERISA laws and/or the EOCs and SPDs and which

         benefited Defendants at the expense of their subscribers.

      14. The Individual Plaintiffs are entitled to assert a claim for relief for Defendants’

         violation of their fiduciary duties under 29 U.S.C. § 1132(a)(3), including injunctive

         and declaratory relief.     Plaintiff ANJC seeks similar relief, in a representational

         capacity on behalf of its members.



                            COUNT THREE: STATUTORY PENALTIES

      15. The allegations contained in this Complaint are re-alleged and incorporated by

         reference as if fully set forth herein.



                                                   13
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 14 of 16 PageID: 14



      16. ERISA defines a plan “beneficiary” as “a person designated by a participant … who

         is or may become entitled to a benefit [under an employee benefit plan].” 29 U.S.C. §

         1002(8). An assignee designated to receive benefits is considered a beneficiary and

         can sue for unpaid benefits under section 1132(a)(1)(B). See Kennedy v. Conn. Gen.

         Life Ins. Co., 924 F.2d 698, 700 (7th Cir. 1991).

      17. Plaintiffs and their patients have requested SPD plan documents from the

         defendants to determine what out-of-network payment fee schedules and/or rates

         are required by the Plans.

      18. Specifically, Plaintiffs’ requested from Defendants, in writing, the following

         information concerning the Plan provisions:

            Finally, we hereby request on behalf of our patients a copy of the Summary Plan
            Description (“SPD”) required to be maintained by the Plan and provided upon request to
            the Plan Beneficiary under ERISA as well as any and all information and documentation
            utilized by any third party entities or repricers, including but not limited to Data iSight,
            concerning the methodology used to reprice, process, reduce or otherwise alter the
            allowed amounts to the provider or offers made to the provider. Please note, an
            enrollee/beneficiary may file suit against a Plan Administrator who fails to comply with
            the enrollee’s/beneficiary’s request for a copy of the latest SPD. Indeed, Section
            502(a)(1)(A) of ERISA indicates the Plan Administrator has thirty (30) days to provide the
            SPD to the enrollee/beneficiary. The Plan Administrator may be held liable for up to
            $110.00 per day for each day it fails to provide the SPD to the enrollee/beneficiary.



      19. Defendants have not provided any of the requested information within thirty days

         of request and are, therefore, liable to plaintiffs for up to $110 per day for not

         furnishing plan documents or “instruments under which the plan is established or

         operated” within 30 days of his or her request. 29 U.S.C. §§ 1024(b)(4).




                                                        14
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 15 of 16 PageID: 15



            WHEREFORE, Plaintiffs demand judgment in their favor against Defendants as

      follows:

                 a. Declaring that Defendants have violated the terms of the federal ERISA

                    laws and Plan EOCs and SPDs based upon their unilateral repricing of

                    claim reimbursements below what is required by the plan documents

                    which constitutes failure to provide a full and fair review of claims under

                    29 U.S.C. § 1133 and 29 U.S.C. § 1132(a)(1)(B), (a)(3) as well as awarding

                    injunctive and declaratory relief to prevent Defendants’ continuing actions

                    detailed herein;

                 b. Declaring that Defendants have violated their fiduciary duties including

                    the duties of loyalty and care to Plaintiffs, and awarding appropriate

                    relief, including declaratory and injunctive relief to Plaintiffs;

                 c. For statutory penalties of $110 per day for each day beyond thirty days

                    that defendants have not produced requested plan documents in violation

                    of 29 U.S.C. §§ 1024(b)(4);

                 d. Awarding the plaintiffs disbursements and expenses of this action,

                    including reasonable counsel fees, in amounts to be determined by the

                    Court and other appropriate relief; and

                 e. Granting such other and further relief as is just and proper.




                                                   15
Case 2:19-cv-21973-JMV-JBC Document 1 Filed 12/27/19 Page 16 of 16 PageID: 16



                                          JURY DEMAND

            Plaintiffs demand trial by jury on all issues so triable.




                                                Respectfully submitted,



                                 LAW OFFICE OF JEFFREY RANDOLPH, L.L.C.
                                 Attorney for Plaintiffs

                                        /s/ Jeffrey Randolph
                                 By: ____________________________________
                                        Jeffrey B. Randolph, Esq. (JBR 5453)

      Dated: December 27, 2019




                                                  16
